     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 1 of 8


 1   XAVIER BECERRA
     Attorney General
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW (SBN 114601)
     Deputy Attorney General
 4   EMMANUEL R. SALAZAR (SBN 240794)
     Deputy Attorney General
 5   KEVIN C. DAVIS (SBN 253425)
     Deputy Attorney General
 6   2329 Gateway Oaks Drive, Suite 200
 7   Sacramento, CA 95833
     Tel.: (916) 621-1835
 8   Bernice.Yew@doj.ca.gov
     Emmanuel.Salazar@doj.ca.gov
 9   Kevin.Davis@doj.ca.gov
10   Attorneys for Plaintiff-Intervenor
     STATE OF CALIFORNIA
11

12                                UNITED STATES DISTRICT COURT
13                               EASTERN DISTRICT OF CALIFORNIA
14

15   UNITED STATES OF AMERICA and the             Case No. 2:12-cv-01699-KJM-EFB
     STATES OF CALIFORNIA, et al., ex rel.
16   LOYD F. SCHMUCKLEY, JR.,                     PARTIES’ JOINT MOTION TO
                                                  AMEND THE SCHEDULING ORDER
17                         Plaintiffs,            TO PERMIT ADDITIONAL TIME TO
                                                  CONDUCT DISCOVERY; ORDER
18                  v.
                                                  Related to ECF No. 128 (original order),
19   RITE AID CORPORATION,                        316 (most recent extension)

20                         Defendant.

21   STATE OF CALIFORNIA, ex rel. LOYD F.
     SCHMUCKLEY, JR.,
22
                           Plaintiffs,
23
                    v.
24
     RITE AID CORPORATION,
25
                           Defendant.
26

27

28
                                                                 PARTIES’ JOINT MOT TO AMEND THE
                                                                                SCHEDULING ORDER
                                                                      Case No. 2:12-cv-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 2 of 8


 1     PARTIES’ JOINT MOTION TO AMEND THE SCHEDULING ORDER TO PERMIT
                    ADDITIONAL TIME TO CONDUCT DISCOVERY
 2
            TO THE HONORABLE COURT:
 3
            Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.
 4
     Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid
 5
     Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through
 6
     their respective counsel of record, for good cause shown, hereby request this Court to amend the
 7
     scheduling order to permit additional time for the Parties to conduct discovery.
 8
            As described in detail below, the Parties are making progress toward completing fact-
 9
     discovery. However, the Parties request that the current dates in the scheduling order be extended
10
     for six months to allow the Parties adequate time to complete written discovery and to depose all
11
     necessary fact witnesses.
12
       I.   Rite Aid’s Production of Electronically Stored Information from Custodians
13
            On October 5, 2020, to resolve a pending motion, the Parties filed a “Stipulated Order re:
14
     Defendant’s Production of Electronically Stored Communications.” ECF No. 355. The Court
15
     signed the stipulated order on October 14, 2020 (“ESI Order”). ECF No. 359. Since that time, Rite
16
     Aid has worked to collect, review, and produce responsive communications from the Parties’
17
     agreed list of Rite Aid custodians. Consistent with the ESI Order, Rite Aid has made rolling
18
     productions on October 30, 2020, November 30, 2020, and December 23, 2020, and plans to make
19
     another production on December 31, 2020. In doing so, Rite Aid expects to substantially complete
20
     its production of non-privileged responsive custodial communications by December 31, 2020.
21
            On December 21, 2020, pursuant to Section E of the ESI Order, Rite Aid informed
22
     Plaintiffs’ counsel that, despite Rite Aid’s significant progress, it may not be able to complete its
23
     production of all responsive custodial communications by December 31, 2020. For example, Rite
24
     Aid is still actively working to collect and review some potentially responsive documents that may
25
     exist in sources outside of its custodians’ e-mail collections. In addition, a number of documents
26
     are subject to ongoing privilege review and privilege logging efforts, including documents that
27
     ultimately may be determined to be non-privileged, and therefore will be produced.
28
                                                                            PARTIES’ JOINT MOT TO AMEND THE
                                                                                           SCHEDULING ORDER
                                                                                 Case No. 2:12-cv-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 3 of 8


 1          As a result, Rite Aid has requested in a joint motion filed with Judge Brennan that the Court
 2   extend to February 26, 2021 its deadline to complete its production of documents covered by the
 3   ESI Order. California has consented to this extension conditioned on the Court modifying the
 4   scheduling order dates as requested in this Stipulation.
 5          Depending on the scope of Rite Aid’s privilege claims, which will be set forth in a privilege
 6   log, the Parties may need additional time to resolve issues related to Rite Aid’s ESI production after
 7   it is complete.
 8    II.   Rite Aid’s Production of Documents related to the Operations and Governance of Rite
 9          Aid Corporation and its Subsidiaries
10          On October 16, 2020, the Court ordered Rite Aid to produce all documents responsive to
11   California’s RPD Nos. 69, 72, 75, 84, 88, and 121-123 by no later than November 16, 2020. ECF
12   No. 365. Due to a prolonged power outage at Rite Aid’s corporate headquarters, the Court granted
13   a stipulated Order extending the date of Rite Aid’s production to December 7, 2020. ECF No. 376.
14   The outage persisted much longer than Rite Aid expected and the Court granted a second stipulated
15   Order extending the date to December 31, 2020. ECF No. 378. Rite Aid has just recently resolved
16   the power outage, so the Parties have jointly filed a motion with Judge Brennan requesting an
17   additional extension of Rite Aid’s deadline to January 15, 2021.
18          Depending on the scope of Rite Aid’s privilege claims, which will be set forth in a privilege
19   log, the Parties may need additional time to resolve issues related to Rite Aid’s production.
20   III.   California’s Supplemental Responses to Rite Aid’s Special Interrogatories Seeking
21          California’s Contentions regarding the 1,904 Sample Claims
22          On October 16, 2020, the Court ordered California to provide supplemental responses to
23   Rite Aid’s Interrogatories 3-5, 7-9, and 13 by December 31, 2020. The Parties have worked
24   cooperatively to comply with the Court’s October 16, 2020 Order. On October 19, 2020, California
25   provided Rite Aid with a list identifying the prescription records associated with the sample claims
26   that California claims were illegible, incomplete, or difficult to read. In preparing the list,
27   California discovered that the affected prescription records included a higher percentage of the

28
                                                                            PARTIES’ JOINT MOT TO AMEND THE
                                                       2                                   SCHEDULING ORDER
                                                                               CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 4 of 8


 1   sample claims than California had estimated at the hearing. Due to this, the Parties jointly moved
 2   on October 26, 2020 for reciprocal two-week extensions for Rite Aid to produce the requested
 3   prescription records and for the State to provide supplemental responses to Rite Aid’s
 4   Interrogatories 3-5, 7-9 and 13. ECF No. 372. The Court granted the request. ECF No. 373. On
 5   November 25, 2020, Rite Aid produced new copies of the prescription records identified in
 6   California’s list. On December 2, 2020, to facilitate California’s efficient review of these records,
 7   Rite Aid re-produced an overlay production of the prescription records sequenced by sample claim
 8   numbers as identified in California’s list. California has worked to prepare supplemental responses
 9   to Rite Aid’s Interrogatories, but has discovered that the review process for the 1,904 sample claims
10   has been more time consuming than expected due to pandemic-related restrictions and staff
11   capacity. The review involves, among other things, carefully scrutinizing numerous pharmacy
12   business and other records related to each sample claim and documenting its findings from the
13   review. Nevertheless, California is making good progress and, at its current pace, is on track to
14   complete its review and serve supplemental responses for all 1,904 sample claims by no later than
15   January 29, 2021.
16          The Parties have therefore jointly filed a motion with Judge Brennan to extend California’s
17   deadline to provide supplemental responses to January 29, 2021.
18   IV.    Rite Aid’s Identification of Pharmacy Associate Witnesses
19          California propounded its first set of interrogatories (consisting of Interrogatories Nos. 1-8)
20   on Rite Aid on August 21, 2020. California’s interrogatories, among other things, asked Rite Aid
21   to identify and provide contact information for its pharmacy associates who performed key tasks
22   related to the Code 1 review and verification for each of the 1,904 sample claims (e.g. the person
23   who performed the Code 1 review and verification; the person who documented it; what Bates
24   labeled page constitutes the documentation; the person who entered the Code 1 override codes in
25   the computer-based dispensing system; etc.).
26          Rite Aid timely responded with charts that identify and provide the employment status of
27   each of the thousands of pharmacy associates involved with dispensing each sample claim.

28
                                                                            PARTIES’ JOINT MOT TO AMEND THE
                                                      3                                    SCHEDULING ORDER
                                                                               CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 5 of 8


 1   California contends that the lists do not adequately identify which of the pharmacy associates
 2   performed the tasks referenced in California’s interrogatories. California further contends that the
 3   lists do not provide last known contact information for the pharmacy associates who are no longer
 4   employed by Rite Aid. Rite Aid contends that its responses are adequate, and that providing
 5   supplemental responses with the additional information that California requests at this time would
 6   be unduly burdensome and disproportionate to the needs of the case, especially in light of the
 7   Court’s October 16, 2020 order (referenced in Part III above) that California supplement its
 8   interrogatory responses next month to specify which of the 1,904 sample claims California still
 9   contends are false based on the discovery provided to date. The Parties have agreed to meet and
10   confer further regarding the sufficiency of Rite Aid’s interrogatory responses after California
11   begins providing rolling productions for the supplemental interrogatory responses referenced in
12   Part III above, so that Rite Aid can evaluate and potentially amend its interrogatory responses to
13   account for the additional information provided in California’s amended responses.
14    V.    Depositions of Non-Expert Witnesses
15          Thus far, California has deposed Rite Aid’s Senior Manager of Cash Management Jennifer
16   Wagner-Parrish and Rite Aid has deposed Relator Loyd Schmuckley. The Parties have not yet
17   conducted any other depositions.
18          Rite Aid identified 21 document custodians pursuant to section “A” of the ESI Order.
19   Based upon their evaluation on Rite Aid’s document productions referenced in Part I above,
20   Plaintiffs may seek to depose a number of these witnesses. Plaintiffs also intend to depose Rule
21   30(b)(6) witnesses from Rite Aid who may be different than the identified custodians. Plaintiffs
22   also believe that they may discover additional witnesses to depose after completing their review of
23   the Rite Aid document productions referenced in Parts I and II above.
24          Rite Aid also intends to depose additional witnesses, including from California’s
25   Department of Health Care Services, which California claims is a third party that is only subject to
26   discovery through subpoena.
27          Of major import to this extension request, Rite Aid intends to call as witnesses a to-be-

28
                                                                           PARTIES’ JOINT MOT TO AMEND THE
                                                      4                                   SCHEDULING ORDER
                                                                              CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 6 of 8


 1   determined number of the pharmacy associates who were involved with dispensing some of the
 2   1,904 sample claim prescriptions. The Parties will meet and confer further to discuss the extent to
 3   which potentially voluminous pharmacy associate witnesses—and corresponding depositions—
 4   may be necessary, and if so, since many of the pharmacy associates involved in dispensing the
 5   sample claims no longer work for Rite Aid, the parties will need additional time to locate them.
 6   VI.      The Scheduling Order’s Current Deadlines and Proposed Modified Dates
 7            The current deadline for the Parties to complete all non-expert discovery is June 4, 2021.
 8   The Parties respectfully submit that this does not give the Parties enough time to complete the
 9   document productions and depositions set forth above, in addition to resolving current and potential
10   future discovery disputes. The Parties therefore submit this joint motion requesting the Court to
11   find good cause and approve the below proposed schedule, as follows:
12
      Event                                  Current Deadline             Proposed Modified Date
13
                                             [ECF 316]
14    Second Phase of Discovery              June 4, 2021                 December 3, 2021
      Completed
15    Expert Disclosures (other than         August 6, 2021               February 7, 2022
      sampling methodology/design)
16
      Rebuttal expert disclosures (other     September 10, 2021           March 10, 2022
17    than sampling methodology/design)
      Expert Discovery Completed             October 15, 2021             April 15, 2022
18    Last Day to Hear Dispositive           April 1, 2022                October 7, 2022
      Motions
19

20
     Dated: December 30, 2020                      Respectfully Submitted,
21
                                                   XAVIER BECERRA
22                                                 Attorney General of the State of California
23
                                                   /s/ Emmanuel R. Salazar
24                                                 ___________________________________
                                                   Emmanuel R. Salazar
25                                                 Deputy Attorney General
                                                   Attorneys for Plaintiff-Intervenor
26                                                 STATE OF CALIFORNIA
27
     Dated: December 30, 2020                      WATERS & KRAUS LLP
28
                                                                             PARTIES’ JOINT MOT TO AMEND THE
                                                      5                                     SCHEDULING ORDER
                                                                                CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 7 of 8


 1
                                        /s/ Wm. Paul Lawrence II (auth. December 29, 2020)
 2                                      __________________________________
                                        Wm. Paul Lawrence II (Pro Hac Vice)
 3
                                        Waters & Krause LLP
 4                                      Attorneys for Qui Tam Plaintiff
                                        LOYD F. SCHMUCKLEY, JR.
 5

 6
     Dated: December 30, 2020           MORGAN, LEWIS & BOCKIUS LLP
 7
                                        /s/ Benjamin P. Smith (auth. December 29, 2020)
 8                                      ___________________________________
                                        Benjamin P. Smith
 9                                      Attorneys for Defendant
                                        RITE AID CORPORATION
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              PARTIES’ JOINT MOT TO AMEND THE
                                           6                                 SCHEDULING ORDER
                                                                 CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 386 Filed 01/12/21 Page 8 of 8


 1                                                ORDER
 2            The Court, having considered the Parties’ Joint Motion to Modify the Scheduling Order to
 3   Permit More Time for Parties to Conduct Discovery (ECF No 382), finds good cause and
 4   ORDERS that the schedule for the Parties is amended as follows:
 5    Event                                  Current Deadline           Modified Date
 6                                           [ECF 260]
      Second Phase of Discovery              June 4, 2021               December 3, 2021
 7    Completed
      Expert Disclosures (other than         August 6, 2021             February 7, 2022
 8    sampling methodology/design)
 9    Rebuttal expert disclosures (other     September 10, 2021         March 10, 2022
      than sampling methodology/design)
10    Expert Discovery Completed             October 15, 2021           April 15, 2022
      Last Day to Hear Dispositive           April 1, 2022              October 7, 2022
11    Motions
12

13            IT IS SO ORDERED.
14   DATED: January 11, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          PARTIES’ JOINT MOT TO AMEND THE
                                                     7                                   SCHEDULING ORDER
                                                                             CASE NO. 2:12-CV-01699-KJM-EFB
